 In the Matter of ST. PAUL AND TACOMA LUMBER COMPANY,' EMPLOYERandINTERNATIONAL WOODWORKERS OF AMERICA, LOCAL 2-9, CIO,PETITIONERCase No. 19-U-4-582.-Decided February1,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section (3) (b) of the NationalLabor Relations Act, the Board has delegated its powers in connec-tion with this case to a three-man panel consisting of the undersignedBoard Members.*Upon the entire record in this case,2 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner represents employees of the Employer.3.The petition herein alleges that more than 30 percent of the em-ployees in the unit represented by the Petitioner desire to authorizethe Petitioner to make an agreement with the Employer requiringmembership in the Petitioner as a condition of employment in suchunit,which allegation was supported by documentary evidencesubmitted by the Petitioner.The Employer currently recognizes the Petitioner as the collectivebargaining representative of its employees and no question affectingcommerce exists concerning the representation of employees of theEmployer in the unit hereinafter found appropriate.Accordingly,we find that the Petitioner has satisfied the preliminary requirementsfor a union-ship authorization election as set forth in Section 9 (e)(1) of the amended Act.4.The appropriate unit :1As amended at the hearing.*Chairman Herzog and Members Houston and Gray.1As we find that the record, and the brief submitted by the Petitioner,fully presentthe !sues here involved,the Petitioner's request for oral argument is hereby denied.81 N. L. R. B., No. 76.434 ST. PAUL AND TACOMALUMBER COMPANY435The Employer is engaged,inter alia,in logging operations inPierce County, Washington, and in the operation of a sawmill atTacoma, Washington.With certain exceptions discussed hereinafter,the parties are in agreement that the unit appropriate for the purposesof this proceeding consist of all employees of the Employer in itsPierce County loggingandTacoma mill operations, subject to certainexclusions.'The Employer would also exclude from the unit in this proceedingmill watchmen, including a head watchman and a gateman, and campcaretakers, on the ground that they are guards within the meaning ofSection 9 (b) (3) of the Act, and hook tenders on high lead yardingcrews, and head riggers on slack line and skidder yarding crews, onthe ground that they are supervisors within the meaning of Section2 (11) of the Act. These employees have heretofore been includedin the bargaining unit.The Petitioner contends that these employeesshould be included in the unit in this proceeding, on the grounds that(1) the Board is without authority to alter the composition of an es-tablished bargaining unit for the purposes of a proceeding to authorizethe execution of a union-security agreement, and (2) in any event,none of the foregoing employees are guards or supervisors within themeaning of the Act.With respect to the broad proposition advanced by the Petitioner'sfirst contention, the Board has heretofore held, in two cases involvingthe application of Section 14 (b) of the Act 4 and in another case inwhich the parties wished to continue in effect the provisions of aprevious contract which contained union-security provisions appli-cable to only part of an established bargaining unit,5 that a unit ap-propriate for the purposes of Section 9 (e) (1) need not be coextensivewith, but may consist of only a part of, a unit established for repre-sentation purposes under Section 9 (c).Such findings were madedespite the fact that in each of the cases the established bargainingunit was one which the Board could, pursuant to the provisions ofthe amended Act, have found to be appropriate for the purposes ofSection 9 (c).$Shingle weavers,boommen and rafters, bull buckers, car scalers, check scalers, civilengineers,office employees,and all supervisors of the rank of foreman or higher.Thisis substantially the bargaining unit established in connection with a consent electionheld August 19, 1939, and won by the Petitioner,and with respect to which the Peti-tioner and the Employer have since bargained.The agreements between the partieshave been embodied in two contracts,one pertaining to the logging operations and oneto the mill operations.The most recent contracts expired April 1, 1948. In substantialagreement with the parties,we find that all employees in the Employer's Pierce Countylogging operations and Tacoma mill operations,subject to the foregoing exclusions andsuch further exclusions as shall hereinafter be determined to be proper,constitute aunit appropriate for the purposes of conducting an election pursuant to Section 9 (e) (1)of the amended Act.4Matter of Giant Food Shopping Center,Inc.,77 N. L R. B.791 (Messrs.Herzog andHouston dissenting);Matter of Northland Greyhound Lines, Inc.,80 N. L. R. B. 288.5Matter of Benjamin Eastwood Company, 77 N. LR B. 1383.829595-50-vol 81-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this case we are presented with the obverse face of the coin. Itis beyond question that if this were a proceeding pursuant to Section9 (c) of the amended Act, we could not include in any unit, togetherwith other employees, guards as defined in Section 9 (b) (3),6 norcould we include in any unit supervisors as defined in Section 2 (11).7Yet, the Petitioner urges in substance that we must, for the purposesof this proceeding, find appropriate the unit established by the agree-ment of the parties, even though we are prohibited by law from findingsuch a unit to be appropriate in the first instance in a 9 (c) proceeding.We find no merit to this contention.It is clear from the language of Section 9 (e) (1) of the amendedAct 8 that only "employees" may be included in any unit establishedfor the purpose of conducting a union-shop authorization election,and that only employees may vote in such an election.As supervisorsare not employees within the the meaning of the amended Act,9 theymay not be included in such a unit, nor may they be permitted to votein such an election.10Although Section 14 (a) of the amended Act 11may, as urged by the Petitioner, permit an employer voluntarily tobargain collectively with a labor organization which includes super-visors among its members, the section also prohibits the Board fromlending its processes to such activity.With respect to the guards, the Board recently, in a decision onappeal,12 upheld the dismissal of a petition for a union-shop authoriza-tion election, in a unit of guards, filed by a labor organization affiliatedwith an organization which admits to membership employees otherthan guards.The Board concluded that if it entertained the petitionin that case, it would give encouragement to a type of representationwhich was contrary to the policy of the Act, as expressed in Sec-tion 9 (b) (3).As the same considerations apply to the issue in thiscase, we shall exclude guards from the election unit.8See, for example:Matter of Stonewall Cotton Mills,75 N L. R. B. 762.'See, for exampleMatter of Wilson Transit Company,75 N. L. R. B. 181.8 "(e) (1) Upon the filing with the Board by a labor organization,which is the repre-sentative of employees as provided in Section 9 (a), of a petition alleging that 30 percentum or more of the employees within a unit claimed to be appropriate for such pur-poses desire to authorize such labor organization to make an agreement with the employerof such employees requiring membership in such organization as a condition of employmentin such unit,upon an appropriate showing thereof the Board shall, if no question ofrepresentation exists, take a secret ballot of such employees,and shall certify the resultsthereof to such labor organization and to the employer."8Footnote7, supra.10SeeMatter of Lloyd Corporation,Ltd ,79 N.L. R. B. 1477,inwhich the Board, inan election pursuant to Section 9 (e) (1), sustained a challenged to the ballot of asupervisor.11 "Sec. 14.(a)Nothing herein shall prohibit any individual employed as a supervisorfrom becoming or remaining a member of a labor organization,but no employer subjectto this Act shall be compelled to deem individuals defined herein as supervisors as employeesfor the purpose of any law, either national or local,relating to collective bargaining "11Matter of American Radiator and Standard Sanitary Corporation,Case No. 20-UA-1613, dated December 13, 1948. ST. PAUL AND TACOMA LUMBER COMPANY437The contested categoriesThe mill watchmen:At its Tacoma mill the Employer employsnine watchmen, a head watchman,and a gateman.The watchmenwork nights, holidays, and at other times when the mill is not operat-ing; their shifts do not coincide with those of the production workers,although both watchmen and production workers are on duty from4 p. m. until midnight and from 7 a. ill. until 8 a. m.The watchmenwalk regular patrols, for the most part inside the mill.Their primaryfunction is that of fire watchers.They are also authorized to guardagainst trespass on tile Employer's property, to guard against theft,and to enforcerules againstsmoking, and other unspecified rules.Their authority with respect to such matters extends, however, only towarning any offenders to desist, and to report any offender to themanagement or the civil authorities in the event the offense continues.There is testimony that the watchmen have reported employees fortheft, and that they have reported employees for other rule infrac-tions.The watchmen are not empowered to enforce order or quelldisturbances, and they are neither deputized nor armed.The gateman is stationed at the plant gate and has duties and au-thorities similar to that of the watchmen with respect to guardingagainst trespass and unauthorized entry.He does not check em-ployees in or out of the mill, or identify them by badge number. Inaddition, the gateman has duties of a clerical nature, such as preparingtime cards and forms for the use of the timekeeper.Although at onetime the Employer had sought to classify this employee as an officeemployee, he was classified as a gateman at the request of the Peti-tioner, so that he might be included in the bargaining unit.The gateman and the watchmen all have plant-wide seniority withrespect to lay-offs, provided positions are available that they arequalified to fill; they have no seniority with respect to hiring for posi-tions other than those they now occupy.They are paid theminimumwage provided in the contract between the Employer and the Peti-tioner.The head watchman's duties and responsibilitiesare similarto thoseof the other watchmen, except that he does not walk a regular patrol.In addition, he is responsible to the plant superintendent and themechanical superintendent for the performance by the watchmen oftheir assigned duties 13Upon the basis of the entire record, we find that the mill watchmen,the head watchman, and the gatemanpossess and exerciseauthority"The recordisnot sufficiently complete to permit us to determine whether the headwatchman is a supervisorwithin themeaning of Section 2(11) of the amended Act.However,in view of our decisionthat these watchmenare guards,we find it unnecessaryto decide this question. 438DECISIONS 01' NATIONAL LABOR RELATIONS BOARDto enforce against employees and other persons rules to protect prop-erty of the Employer.They are, therefore, guards within the mean-ing of Section 9 (b) (3) of the amended Act, and we shall accordinglyexclude them from the unit 14The camp caretakers:The Employer employs five camp caretakers.One is stationed at the camp at Lake Kapowsin, one at the gate nearCamp No. 1, one at Camp No. 5, one at the dry reload on Lake Ka-powsin, and one is a relief man.The places at which the caretakersare stationed are from 24 to 45 miles from the Employer's mill atTacoma.During the daytime the caretaker at the camp on Lake Kapowsintends the gasoline pump, pumping gasoline for the Employer's trucks,and gives signals with respect to the loading of the trucks.At nighthe pumps gasoline, if necessary, and acts as camp guardian.Hisduties as guardian include preventing the entry of unauthorizedpersons onto the camp property and the theft of property stored atthe camp.His authority in this respect is limited to warning tres-passers to leave the property, and to reporting any who do not leaveto the foreman or superintendent, or, if they are not available, to thesheriff.He is also authorized to report employees for theft, but noinstances of the exercise of such authority were cited.The gate near Camp No. 1 blocks the road which leads to the mainCamp No. 1 logging operations.The duties of the caretaker at thisgate are to prevent unauthorized persons from passing through thegate into the loggingarea.The only employees who pass through thegate are the truckers, who are let through as a matter of course, andwho are not required to displaya pass.Other employees going intothe woods use another gate which is manned by the United StatesForest Service.Employees working at the Camp No. 1 machine shopdo not pass through the gate, and the caretaker has no control overtheir movements.Camp No. 5 consists principally of a small supply depot and gasolinepump; access to this camp is obtained through either the Camp No. 1gate or the gate manned by the Forest Service.There is no regularemployment at this camp. The duties of the caretaker at this campare to guard the property stored there against theft.He has nocontrol over the movements of employees, and neither keeps a recordof the property stored at the camp nor checks it in or out.He is about80 years old.The duties of the caretaker at the dry reload are to watch for andquestion trespassers and to act as a fire watcher in dry weather.Hehas no authority with respect to other employees.The relief manassumes the duties of the caretakers whom he relieves.14SeeMatter of Potlatch Forests, Inc.,80 N. L R. B. 613. ST. PAUL AND TACOMA LUMBER COMPANY439None of the caretakers is armed or deputized, and none has hadprior training as a guard.All have been recruited from among theregular employees of the Employer.All are paid the minimum ratespecified in the contract between the Employer and the Petitioner,except that any caretaker transferred from the higher paying positionsof machine tender or hostler retains his former rate of pay.Although certain of these caretakers have some non-monitorialduties, we find, on the basis of the entire record, that their principalduty is to enforce rules to protect property of the Employer.Theyare, therefore, guards within the meaning of Section 9 (b) (3) ofthe amended Act, and we must accordingly exclude them fromthe unit.1oThe hook tenders and head riggers:The Employer employs 11or 12 individuals classified as hook tenders on high lead yardingcrews,16 and 6 individuals classified as head riggers on slack line andskidder yarding crews.Each hook tender is in charge of a crew of12 or 13 employees; each head rigger is in charge of a crew of 22employees.Considerable testimony was adduced at the hearing per-taining to the alleged supervisory or non-supervisory status of thesehook tenders and head riggers.Such testimony was, however, inpart contradictory and on the whole inclusive, at least partiallybecause of the lack of close employment association between thewitnesses and the employees involved.We are therefore unable onthe present inconclusive state of the record to determine whetherthese hook tenders and head riggers are or are not supervisors withinthe meaning of Section 2 (11) of the amended Act. Accordingly, wehereby direct the Regional Director to permit these individuals tovote, but to challenge and impound their ballots pending the outcomeof the election.If the challenged ballots of these individuals aresufficient in number to affect the result of the election, we shall directthat a further investigation be conducted to determine their eligibilityto vote.Accordingly, on the basis of the agreement of the parties and ourfindings as hereinbefore set forth, we find that all employees of theEmployer in its Pierce County logging and Tacoma mill operationsexcluding shingle weavers, boommen and rafters, bull buckers, carscalers, check scalers, civil engineers, office employees, and guards 17and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of Section 9 (e) (1) of the Act.We shall directthat a union authorization election be held in the foregoing unit.15Matterof C. V.Hill h Company, Inc.,76 N. L R. B. 158, 164.16Hook tenders on other types of yarding crews are not to be confused with the hooktenders whose status is here in issue.Such other hook tenders are concededly crewmembers who possess no supervisory authority.17The mill watchmen, the head watchman,the gateman,and the camp caretakers. 440DECISIONS OF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONPursuant to Section 9 (e) (1) of the National Labor RelationsAct, as amended, an election by secret ballot shall be conducted asearly as possible, at such time as the Board shall in the future direct,upon advice from the Regional Director that the Employer has re-sumed normal production, and that an election may appropriatelybe held under the direction and supervision of the Regional Directorfor the Nineteenth Region, and subject to Section 203.61 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, in-cluding employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to authorizeInternationalWoodworkers of America, Local 2-9, CIO, to makean agreement with St. Paul and Tacoma Lumber Company, Tacoma,Washington, requiring membership in the aforesaid labor organiza-tion as a condition of employment in such unit.